 

 

Case §:19-cr-60387-RKA Document 1 Entered on FLSD Docket 12/13/2019 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CaseNo.  /:(G- Pai BIdIA - Boeerra.

UNITED STATES OF AMERICA
v.
MOSTAFA HUSSAINI

Defendant.

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? Yes ¥_No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? __ Yes wv No

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

BY:

     

Bertila L. Fernandez
ASSISTANT UNITED STATES ATTORN
Florida Bar No. 124092

99 N.E. 4th Street

Miami, Florida 33132

Tel: 305-961-9099

Fax: 305-530-7976

Email: — Bertila.Fernandez@usdoj.gov
 

Case 0;19-cr-60387-RKA Document 1 Entered on FLSD Docket 12/13/2019 Page 2 of 7

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

United States of America )
V. )
MOSTAFA HUSSAINI ) CaseNo. ///9-mJ- 3992 -Becer

)

)

)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of December 08, 2019 in the county of Miami-Dade in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 875(c) Interstate Communications

This criminal complaint is based on these facts:

See attached Affidavit.

@ Continued on the attached sheet.

y / « pP | « | “_
Complainant’s signatte

Monie J. Phillips, FBI TFO

 

Printed name and title

  

Sworn to before me and signed in my presence.

Date: 12/12/2019

 

Judge’s signature

   

City and state: Miami, Florida Jacqufline Becerra, U.S. Magistrate Judge

- Printed name and title
 

_ Case 0:19-cr-60387-RKA Document 1 Entered on FLSD Docket 12/13/2019 Page 3 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Monie J. Phillips, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a “federal law enforcement officer” within the meaning of Federal Rule of
Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal
laws and duly authorized by the Attorney General to request a search warrant. I am a Special
Agent with the Department of the Army, United States Department of Defense, and have been
since June 2003. I am currently assigned as a Task Force Officer (“TFO”) to the Federal Bureau
of Investigation (“FBI”) Joint Terrorism Task Force of the FBI Miami Division, and have been so
assigned since August 2018. My duties involve the investigation of a variety of violations of
federal offenses including threats to life, acts of domestic terrorism, and other violations of federal
law. I have completed approximately eight months of basic and specialized training at the Federal
Law Enforcement Training Center and Joint Counterintelligence Training Academy. During that
time, I received formal training and have gained experience in interviewing and interrogation
techniques, arrest procedures, search warrant applications, the execution of search and seizures,
computer evidence seizure and process, and various other criminal laws and procedures.

2. The facts set forth in this affidavit are provided in support of the attached criminal
complaint, charging Mostafa A. HUSSAINI (the “Defendant” or “HUSSAINI”) with Interstate
Transmission of Threatening Communications, in violation of Title 18, United States Code,
Section 875(c).

3. The information contained in this affidavit is based on my personal knowledge, as
well as information relayed to me by other law enforcement agents and officers involved in this

investigation. I have not included in this affidavit each and every fact known to me or to the law
 

_ Case 0:19-cr-60387-RKA Document 1 Entered on FLSD Docket 12/13/2019 Page 4 of 7

enforcement officers surrounding this investigation. Rather, I have included only those facts that
I believe are necessary to establish probable cause to arrest HUSSAINI for the above violation.
PROBABLE CAUSE
Threatening Communications via YouTube

4. On December 6, 2019, a resident of Miami-Dade County notified the Miami-Dade
County Communications Department regarding four (4) YouTube videos posted by HUSSAINI.
Miami-Dade County contacted the Miami Beach Police Department (“MBPD”) making it aware
of HUSSAINI videos.

5. On December 10, 2019, MBPD notified the FBI of HUSSAINI’s YouTube videos.
MBPD provided the FBI with the four (4) YouTube videos that were originally reported to the
Miami-Dade County Communications Department.

6. The FBI discovered that HUSSAINI had uploaded a total of twelve (12) videos on
to YouTube under his personal account. A review of HUSSAINI’s YouTube videos and comments
— which were made on a forum that is publicly available over the internet — led to the discovery of
threatening communications made by HUSSAINI. The threating communications were directed
at various people, including African Americans, certain members of religious faiths, military
members, and others.

7. On December 8, 2019, HUSSAINI published a video titled, Solider Burns,
Fantasizing to Burn Enemy. In this video HUSSAINI, who is clearly identifiable, makes various
racial slurs and states that he wants to burn “black people.” During the video, HUSSAINI appears
to use an accelerant, which he stated was gasoline, to create an open flame at a grill in a public
space. In the video HUSSAINI states, “Imagine burning a black person, because I don’t like

blacks. I don’t know any blacks. I, I cannot even name any blacks. I don’t know any black people...

2
 

_ Case 0:19-cr-60387-RKA Document 1 Entered on FLSD Docket 12/13/2019 Page 5 of 7

This gasoline imagine burning some black soldiers they are going to look very black. I can burn
thousands millions of them.” Moreover, in the information section of the video HUSSAINI wrote,
in part,

In this Vlog I am demonstrating a worrier technique of killing your enemy, I am a very
serious worrier, a worrier that kings fear the most and if not kings the chiefs of police and
defense ministers fear the most, I kill proudly. Anyone you bring to the battle will be
killed all the way to your Jesus whose story is famous. I kill, I burn, and I am ambitious
for more kills. I am a king killer. Make sure never to tell me what to do, if so I will kill
you.

[...] I genocide races, I want to genocide most animals, all black people, all blonde
people, most of European people, all brown hair people and hairy people of any race, blue
eyed people, green eyed people. J challenge and warn you, make sure you not to bully me
or anybody for your hairy bodies or the physical bodies or anything of that nature, I am
racist and only few of my own race is plenty to live on, but who the stupid are you to
entract with me, if you disrupt me I must burn you when the war begins, and you will
killed by me, I don't have any loses undefeated undisputed killer, I will hit the one against
anybody, if there is a fight I will fight anybody any gender any age, I am a worrier and
will never back off from war. This said if you are a king of somewhere I want to let you
know I have no respect for a foreign king, just like i don't have no respect for a monkey.
I kill you. Iam my own king.

8. On December 7, 2019, HUSSAINI uploaded a video titled, Car Shopping, Vlog,
Mitsubishi is the Weapon of Choice, Part 1. In the information section of this video — which
appears to be filmed in an actual Mitsubishi car dealership - HUSSAINI wrote, in part,

Is it a car or a tank or a flying tank about to hit you and expose you and give you the worst
available. Or is it a car to take you to work, shopping, leisure activities, and other places
and brings you back home. A car to be strong in any condition, like a worrier be ready to
kill, the car to run over the enemy head and break and smash it on the ground like an egg.
Killing a chicken is as easy as breaking an egg, and yeah I have killed lots of them some
of which is posted on my vlogs and blogs, I cut kill a few chickens in a vlog and burn a
parakeet, maybe the next time I should just break a few eggs as there is not a lot of
difference and pleasure in killing, and yeah J] know because I kill anything [...] These
Mitsubishi vehicles can be used in wars to burn every enemy skin and eyes, punish them
to maximum punishments and kill them. I can be your best friend and worst enemy.
 

Case 0:19-cr-60387-RKA Document 1 Entered on FLSD Docket 12/13/2019 Page 6 of 7

It should be noted that law enforcement is aware that HUSSAINI has an automobile that is
registered to him which can be seen in at least one of the videos as well. During the aforementioned

time period of the above videos, HUSSAINI’s automobile was in the Southern District of Florida.

9. On December 4, 2019, HUSSAINI published a video titled, Shit On Miami
Beach, Part 2, where he stated “I don’t like blacks, Spanish, some white, but there is no whites in
Miami... Try to stay outside City of Miami... If you are in Miami bring you gun and let everyone
know... If you have a machine gun bring your machine gun. If you have your handgun bring your
handgun.”

10. In the information section of this video, he wrote, in part,

A proposal came to pour gasoline on all Americans and burn them out of your world
your mind, I said if it was as easy said and done yes but it is extremely difficult. Imagine
burning every culy black people's hair, every blond hair, every brown hair, and every hair
people, and every big and tall people the whole continent of America will smell like a
burning hair and this racism continues on outside the boundaries of this hateful American
continent. My shit under the national monuments, my shit in government presidents'
mouth, we are national, international and global here, whoever there maybe, my shit in
their mouths...To those who teased me I want to clearly let you know you can't tease me
anymore and I hope soon I will be able to make a video better a vlog video to give an
example of how you can't. There is an end to everything and this teasing ended here now.
Most teasing people were Christians wearing T looking crucified crosses, I want to assure
I will burn you out like your Jesus ashed down on the dirtiest grounds, evaporated into
the dirtiest atmospheres. I want to let you know I have no respect for religious people like
them Nazi associates who wanted to systematically genocide all European Jews, I also
want to genocide Americans. As I have no respect for American Male or female, that is
why J shitted on their beaches to let them know their game has ended you have nothing
to play with anybody specially me. It only gets worst

11. On October 16, 2019, HUSSAINI uploaded a video of himself setting a living
parakeet on fire, killing the parakeet. In the video, HUSSAINI claims to have named the Parakeet

“Jesus” because he hates Christians and wants to kill them. In the video HUSSAINI again makes

 
LESLIE MIDE BILE NS OEE PEE

= ey ai ar A hk SP AIST ST

Case 0;19-cr-60387-RKA Document 1 Entered on FLSD Docket 12/13/2019 Page 7 of 7

racial slurs, and comments directed at military members, various religions, and persons with other
specific physical features.
CONCLUSION

12. Based on my training and experience, and when taking the series of events depicted
in the videos and comments, including the use of fire, his visit to a car dealership, his reference to
a car as a weapon, and his stated desire to kill, J respectfully submit that there is probable cause to
believe that, on or about December 8, 2019, HUSSAINI, violated Title 18, United States Code,
Section 875(c).

FURTHER YOUR AFFIANT SAYETH NAUGHT.

Respectfully submitted, .

=-

MONIE J. PHILLIPS, FBI {FO

Subscribed to and sworn before me j
M County, Florida this day

  
